446 F.2d 1401
UNITED STATES of America, Plaintiff-Appellee,v.Harry W. POLK, Defendant-Appellant.
No. 71-1110.
United States Court of Appeals, Ninth Circuit.
August 16, 1971.

Raymond E. Sutton (appeared), Las Vegas, Nev., for defendant-appellant.
Carleton Powell (appeared), Dept. of Justice, Johnnie Walters, Asst. Atty. Gen., Tax.Div., Washington, D. C., Bart M. Schouweiler, U. S. Atty., Las Vegas, Nev., for plaintiff-appellee.
Before CARTER, KILKENNY and CHOY, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of two counts of willfully and knowingly attempting to evade income taxes in the years 1963 and 1964. He was sentenced to pay a fine of $10,000 on each count.


2
Appellant's sole contention was that the trial court erred in denying a motion for judgment of acquittal, pursuant to Rule 29(a), Fed.Rules of Criminal Procedure, said motion having been directed to the sufficiency of the evidence.


3
Considering the evidence, as we must, in a light most favorable to the Government, we find it sufficient to sustain the convictions. It would serve no useful purpose to detail the evidence and discuss the alleged contradictions and discrepancies therein. These issues were resolved against the appellant by the jury.


4
The judgment is affirmed. The mandate will issue forthwith.